313 S.W.3d 728 (2010)
Shaun E. FOX, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70416.
Missouri Court of Appeals, Western District.
June 22, 2010.
Ruth Sanders, for Appellant.
John W. Grantham, for Respondent.
*729 Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Shaun Fox appeals from the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal published opinion; however, a memorandum explaining the reason for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).